         Case 1:02-cr-00441-LAP Document 420 Filed 08/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

          -versus-                                 02-CR-441 (LAP)

JAMES CUTLER,                                            ORDER

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    On August 11, the Court ordered the Government to respond

no later than August 18 to Mr. Cutler’s letter of January 7,

2018.     (Dkt. no. 419.)     No response has been docketed.

    The Government will be given a final chance to respond no

later than Friday, August 28.


SO ORDERED.

Dated:     August 25, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
